Citation Nr: 0835592	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for essential tremor of the right upper extremity.

2.  Entitlement to an initial disability rating in excess of 
40 percent for essential tremor of the left upper extremity.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right upper extremity.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to April 
1950, and from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  In a March 2005 rating decision, the RO 
granted service connection for essential tremor of the right 
upper extremity and for essential tremor of the left upper 
extremity.  The RO assigned initial disability ratings of 20 
and 30 percent, respectively, for the right and left upper 
extremity disabilities, effective May 5, 2000.  

During the appeal, in a December 2005 rating decision the RO 
increased the disability ratings, from 20 to 50 percent for 
the essential tremor of the right upper extremity; and from 
30 to 40 percent for the essential tremor of the left upper 
extremity.  
 
Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the disability ratings assigned 
during the appeal did not constitute a full grant of the 
benefit sought, the issue concerning the degree of disability 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In a May 2006 rating decision, the RO denied entitlement to 
special monthly compensation based on loss of use of both 
upper extremities.  The veteran perfected an appeal to the 
Board from that denial.  Notably, in that rating decision the 
RO did grant entitlement to a total disability evaluation 
based upon unemployability due to service-connected 
disability, effective May 5, 2000.  

The veteran testified in August 2006 before a decision review 
officer (DRO) at the RO.  In May 2007 the Board remanded the 
case to the RO for further development.  

In a May 2002 VA examination, the examiner noted findings 
significant for cited symptoms including upper extremity 
dysdiadochokinesia (associated with the service-connected 
essential tremor of the left and right upper extremities), 
and minimal lower extremity dysmetria.  The Board determines 
that the record thereby raises an inferred claim for service 
connection for a lower extremity disability associated with 
that finding.  That claim is referred to the RO for 
appropriate action. 

The issues of entitlement to special monthly compensation 
(SMC) based on loss of use of the right and left upper 
extremities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's essential tremor of the right upper 
extremity, is productive of severe incomplete paralysis of 
the lower radicular group.

2.  The veteran's essential tremor of the left upper 
extremity, is productive of severe incomplete paralysis of 
the lower radicular group.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent have not been met for essential tremor of the 
right upper extremity.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 8512 (2008). 

2.  The schedular criteria for a disability rating in excess 
of 40 percent have not been met for essential tremor of the 
left upper extremity.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 8512 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the service-connected right ankle disability, in a March 
2005 rating decision.  Prior to that decision, the RO 
provided the veteran notice appearing to satisfy VCAA notice 
requirements with respect to requirements for establishing 
entitlement to service connection.  Following that decision, 
the RO provided the veteran with notice of law applicable to 
the specific claim-for a higher initial disability rating-
in the statement of the case and supplemental statement of 
the case.
 
Courts have held that if, as here, an appeal arises from 
disagreement with the initial evaluation following a grant of 
service connection, then once service connection is granted, 
the claim is substantiated; and thereafter additional notice 
is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded several formal VA examinations.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi,15 Vet. App. 143 (2001).  

II.  Analysis 

The material evidence on this matter includes the following.  
The report of a May 2002 VA examination shows a history that 
the veteran had undergone implantation of brain stimulators 
in the late 1990s.  The examiner summarized previous 
treatment notes between 1997 and 2000.  The most recent note 
of August 2001 contained an impression of stable tremor with 
deep brain stimulator.  

On examination, the veteran reported the following 
complaints.  His daily activities were affected by his 
tremors.  With the stimulators on, he could reasonably care 
for himself except for very fine motor activities, such as 
combing and brushing his teeth.  Without the stimulator, his 
movements were much less controlled.  He could not use big 
objects such as hammers, or hold a cup.  Neurologic 
examination with the stimulator on was significant for upper 
extremity dysdiadochokinesia, finger-to-nose incoordination, 
resting and action tremors, and minimal lower extremity 
dysmetria.  The remainder of the examination was within 
normal limits.  Without the stimulators, there were 
remarkable gross tremors of the entire forearms and more 
pronounced lower extremity dysmetria.  After examination, the 
examiner concluded with an impression that the veteran had a 
condition of essential tremor that was refractory to standard 
medications and now required bilateral brain stimulation.  

The report of a March 2004 VA examination shows that on motor 
examination, the veteran had normal power throughout his 
upper extremities.  There was a postural tremor of the 
extended left upper extremity.  With the stimulator turned 
on, he had only a mild tremor which increased with action 
such as touching finger to nose to finger.  The examiner 
noted, however, that the veteran had a very severe flapping 
large amplitude rapid tremor of the left upper extremity 
similar to that previously seen in both upper extremities.  
The examiner noted that prior to the current examination, she 
had previously witnessed the veteran with both stimulators 
turned off, which resulted in a severe action tremor of both 
upper extremities.  Coordination testing revealed finger-to-
thumb tapping was somewhat slow and awkward bilaterally, and 
finger-to-nose as described above.

A July 2005 VA neurology note contains findings that the 
left-sided implant caused the veteran to have spasms in the 
right arm, speech difficulty, and imbalance.  On physical 
examination at that time, the examiner noted that the veteran 
had a rather coarse tremor when the veteran's arms were 
outstretched.  This was much more intense when the veteran 
attempted to perform movements such as finger-to-nose test. 

In a November 2005 letter, Daniel Tarsy, M.D., reported on a 
visit for management of the left thalamic DBS (deep brain 
stimulation) for tremor.  Dr. Tarsy stated that there had 
been progressive tremor in the veteran's right upper 
extremity since his last visit in September 2005.  Minor 
adjustments in reprogramming the stimulators resulted in 
partial improvement in tremor and side effects of 
paresthesias in the right perioral region.  At that time the 
veteran was referred to another physician to evaluate for 
reimplantation of electrode for better therapeutic effect.  
Dr. Tarsy stated that the veteran was unable to use both 
pulse generators simultaneously due to effects on voice and 
balance; and that the best effect of the left pulse generator 
was associated with tolerance within weeks of each 
programming session.

A July 2006 VA neurology note shows that the veteran reported 
he had had a tendency towards intermittent exacerbation of 
his tremors.  He reported complaints presently of a great 
difficulty with fine coordination movements; he could not 
hold onto a piece of paper or use a hammer.  Gross movements 
appeared relatively better.  He denied having any weakness.  
On examination at that time, the veteran had a rather coarse 
tremor in the left hand.  Strength was intact and reflexes 
were physiologic.  The examiner concluded with an impression 
of "essentially tremor."

At a hearing before the RO in August 2006, the veteran 
testified credibly regarding the claims on appeal.  The 
veteran testified including as to the following 
representative symptoms associated with his service-connected 
essential tremor of the right upper extremity and essential 
tremor of the left upper extremity.  He had difficulty 
brushing his hair, which resulted in beating on it instead of 
brushing because his hands do not function correctly.  He can 
drive but at times has problems doing so.  He has tremors 
that are so bad that his writing is not very legible.  He is 
unable to hit a nail with a hammer.  His hand shakes a lot so 
that he has trouble eating with a fork and must use a straw 
to drink.  He cannot manipulate pages when trying to read.  
He does not need help dressing, partly because of the type of 
clothes he chooses, but he has trouble trying to unzip when 
going to the bathroom.  He has some trouble brushing his 
teeth, but not too much trouble taking a shower.  Without the 
implanted device he would have much worse symptoms.

The report of a May 2008 VA examination noted that the 
veteran had bilateral deep brain stimulators to control his 
tremor but currently had the right sided stimulator turned 
off.  The left stimulator was functioning with an adjustment.  
Pharmacological agents used prior to the stimulator 
implantation failed in their purpose.  

During the examination the veteran reported complaints that 
the tremors had been progressively getting worse; the 
stimulator helped a little by steadying his hands slightly.  
He required a straw to drink liquids without spilling.  He 
had difficulty with eating, brushing teach, and combing his 
hair.  He had difficulty with buttons and with lacing his 
shoes.  He was now wearing pull over shirts and slip on 
shoes.  He denied having weakness.  He stated that he was 
able to drive a car without much difficulty.  He reported 
that he had no flare-ups, and had constant tremors.  He 
reported that he was retired, and that when he was employed 
at a sewer plant, the tremors had affected his job due to his 
inability to write and keep records.  

On examination, the veteran had a right arm swing more 
pronounced than for the left arm.  He had no ataxia (gross 
incoordination of muscle movements).  The examiner noted hand 
tremors with the brain stimulator on.  The veteran removed 
his glasses without much difficulty.  He was able to open a 
date book and flip pages with minimal difficulty.  He had 
coarse tremor with arms outstretched, and this increased with 
resistance to motion, and was more intense with active 
motions.  The left side symptoms were worse than for the 
right side.  The veteran was right handed-he writes with the 
right hand.  The upper extremities manifested hand tremors at 
rest and power was 4/5.  Deep tendon reflexes for the upper 
extremities were 2++.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).
 
The veteran's statements and testimony describing the 
symptoms of his service-connected disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran's essential tremor of the right upper extremity 
and for essential tremor of the left upper extremity are 
evaluated as neurological conditions, under 38 C.F.R. 
§ 4.124a.  Neurological conditions, except as otherwise 
provided, will be rated in accordance with a schedule of 
ratings set out at 38 C.F.R. Part 4, § 4.124a, which provides 
that, with the exceptions noted, disability from the cited 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consideration is to be given to 
certain special conditions including complete or partial loss 
of use of one or more extremities, referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

On evaluating diseases of the peripheral nerves, the term 
"incomplete paralysis" with this and other peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when there 
is bilateral involvement, the VA adjudicator is to combine 
the ratings for the peripheral nerves, with application of 
the bilateral factor.  38 C.F.R. § 4.124a.  

The veteran's essential tremor of the right upper extremity 
and for essential tremor of the left upper extremity are 
evaluated specifically as a disease of the peripheral nerves, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Diagnostic 
Code 8512 provides ratings for paralysis of the lower 
radicular group of nerves, involving the upper extremities.  

Diagnostic Code 8512 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the lower radicular group, 
with all intrinsic muscles of hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand), is rated 70 percent disabling on the major side 
and 60 percent on the minor side.  The veteran's right and 
left upper extremities are his major and minor sides, 
respectively.

38 C.F.R. § 4.124a, Diagnostic Code 8612 provides a rating 
for neuritis of the lower radicular group of nerves.  
38 C.F.R. § 4.124a, Diagnostic Code 8712 provides a rating 
for neuralgia of the lower radicular group of nerves.  Both 
codes are used to evaluate on the basis of the criteria 
listed above for 38 C.F.R. § 4.124a, Diagnostic Code 8512.  

In this case, the evidence is productive of severe incomplete 
paralysis of the lower radicular group of both upper 
extremities, consistent with the existing disability ratings 
in effect for each of the two bilateral upper extremity 
neurological disabilities under Diagnostic Code 8512.   He 
has severe symptoms involving tremor and poor coordination of 
the upper extremities including his hands, which make 
grasping and manipulation of hand-held objects difficult.  

Under Diagnostic Code 8512, a disability rating in excess of 
the existing 50 and 40 percent disability ratings for the 
right and left side, is warranted only if there is evidence 
of complete paralysis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 8512.  In this case, however, there is no evidence of 
complete paralysis.  As detailed above, the medical evidence 
does not show that the symptomatology of either upper 
extremity disability is productive of complete paralysis of 
the lower radicular group, with all intrinsic muscles of 
hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  

Although the veteran does have severe impairment due to the 
bilateral service-connected disabilities, the symptoms of 
each upper extremity are not productive of complete 
paralysis.  The veteran is able to do most functions even 
though with difficulty.  Even though he functions with 
significant bilateral upper extremity impairment, he is able 
to drive, and do other activities of daily living including 
hygiene and dressing that require holding of objects and 
manipulation with the hands.  Notably, at the most recent VA 
examination, the veteran was able to remove his glasses and 
to flip through a book with minimal difficulty.  Thus, in 
sum, under the relevant code the diagnostic criteria are not 
met for a disability rating in excess of 50 percent for the 
right side, or in excess of 40 percent for the left side.  
38 C.F.R. § 4.124a, Diagnostic Code 8612.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2008).  See 
DeLuca, 8 Vet. App. at 206.  Paralysis implies a limitation 
of motion due to impairment of motor function in a part due 
to neurologic and/or muscular impairment.  See Dorland's 
Illustrated Medical Dictionary 1364 (30th ed. 2003).  There 
is not a medical and factual basis, to include weakness, upon 
which to conclude that there is functional loss in either 
disability due to pain associated with either disability 
which is sufficient to warrant any additional rating for the 
service-connected disability. See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board acknowledges that in reaching it's determinations 
in this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case beyond the grant made 
here, because the preponderance of the evidence is against 
the veteran's claims beyond any grants made here.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Lastly, the Board finds that there is no showing that the 
disabilities subject to adjudication here have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Notably, the RO has 
considered this and decided against awarding any benefit on 
this basis.  

In sum, there is no evidence that the veteran's service-
connected disabilities would result in marked interference 
with employment beyond that contemplated in the level of 
evaluation assigned.  There also is no evidence that the 
disabilities require frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the procedures for assigning 
a higher evaluation under 38 C.F.R. § 3.321(b)(1) are not 
invoked.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for essential tremor of the right upper extremity, is denied.

Entitlement to a disability rating in excess of 40 percent 
for essential tremor of the left upper extremity, is denied.


REMAND

The veteran claims entitlement to special monthly compensation 
based on a claim of loss of use of both upper extremities.  A 
remand of the case to the AMC/RO is necessary for the 
following reasons.

First, in May 2007, the Board remanded the claims regarding 
special monthly compensation, requesting that an examination 
be conducted and that an opinion be obtained as to whether 
one or both of the veteran's bilateral upper extremity 
disabilities meet the definition for "loss of use" of one 
or both upper extremities as defined under the regulatory 
criteria specified in 38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2008).  Review of the report of that examination shows that 
it does not contain any opinion specifically on this matter 
as ordered.

The United States Court of Appeals for Veterans Claims has 
held that the RO's compliance with the Board's Remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must be 
remanded to the RO for compliance with the May 2007 Board 
Remand instructions.

Secondly, the RO has not provided the veteran with adequate 
notice of law applicable to the specific claims on appeal 
subject to this remand.  Entitlement to disability 
compensation benefits for loss of use of one and/or both upper 
extremities, to include specific benefits for loss of use 
pertaining to the hand versus the entire upper extremity, is 
contemplated under VA law and regulation governing special 
monthly compensation ratings.  See 38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. § 3.350 (2008).  

In both the January 2007 statement of the case on the matter, 
as well as the July 2008 supplemental statement of the case, 
the RO did not provide the veteran adequate notice of law 
applicable to the specific claim on appeal.  In the statement 
of the case, the RO provided a generic notice of rules 
applicable specifically to entitlement to special monthly 
compensation for loss of use of a hand, primarily notice of 
rules  contained in 38 C.F.R. § 3.350(k).  

The veteran's specific claim, however, pertains to the loss of 
use of both upper extremities; not just of one hand, which 
constitutes only a part of one upper extremity.  Depending on 
what combination of conditions apply-one or both hands, or 
one or both upper extremities, or one hand and the other upper 
extremity-different sections of  38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350 apply and provide additional, different 
criteria for establishing entitlement to special monthly 
compensation for those conditions.  See 38 U.S.C.A. § 1114( 
k), (m), (n) (West 2002); 38 C.F.R. § 3.350(c), (d), (k), (m), 
(n) (2008).  Although the July 2008 supplemental statement of 
the case referred to entitlement based on "permanent loss of 
use of one or both upper extremities" that document did not 
adequately identify the regulatory criteria implied in the 
veteran's claim.  The RO must adequately notify the veteran of 
these provisions applicable to his claim. 

Note that, as indicated in the introduction, medical evidence 
in the claims file implies a claim for a lower extremity 
disability, which, if granted and if impairment is productive 
of loss of use of one or more lower extremities, could 
further bear on the veteran's claim for special monthly 
compensation benefits.  See 38 USC § 1114(m); 38 CFR § 
3.350(c)) (pertaining to loss of use of one upper and one 
lower extremity).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA or private 
treatment records not on file pertaining 
to the veteran's essential tremor of the 
right upper extremity and essential tremor 
of the left upper extremity.  

2.  Provide the veteran with appropriate 
notice of relevant provisions of 38 
U.S.C.A. § 1441 and 38 C.F.R. § 3.350, 
which includes an explanation as to the 
evidence and information required to 
substantiate the veteran's claim of 
entitlement to special monthly 
compensation based on all combinations of 
upper extremity(ies) conditions: loss of 
use of the left and/or right upper 
extremities, to include loss of use of one 
or both hands.    

3.  After obtaining any additional 
information/evidence resulting from the 
above instructions, arrange for the claims 
folder to be reviewed by a physician 
specialist in neurology for a medical 
opinion as explained below.  After 
reviewing the available medical records-
and if deemed necessary, conducting any 
appropriate examination-the examiner 
should render comments specifically 
addressing the following : 

As to each service-connected upper 
extremity disability, the examiner should 
provide an opinion as to whether the 
essential tremor of each upper extremity 
results in a condition productive of 
"loss of use," with "loss of use" 
defined as existing if no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the elbow, with use of a suitable 
prosthetic appliance.  The examiner 
should base the opinion on the actual 
remaining function, such as whether the 
acts of grasping, manipulation and other 
related functions remain.
 
4.  Provide the appellant the appropriate 
time period to submit any additional 
evidence on the matters on appeal; then, 
after conducting any other development 
deemed necessary, readjudicate the claims 
on appeal subject to this remand.  If a 
claim is denied, the appellant and must be 
notified of the denial and advised of his 
appellate rights.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


